DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7-22 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of claims 7-11 and 13-18 in the reply filed on 12/27/21 is acknowledged. 
Claim(s) 12 and 19-22 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-11, 13-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


    PNG
    media_image1.png
    89
    300
    media_image1.png
    Greyscale

Claim 8 recites limitations for the v1, v2 and T variables, but appears to be missing the word “represents” for v2 and T.  Also, claim 8 recites “equation (1) wherein … and T… is 0.005 or more and 0.030 or less” such that it is unclear if numeric range corresponds to equation (1) or the thickness T.  Claim 8 also recites “when examined by FT-IR method” which is vague because it is unclear if the protective layer or just the linear polysiloxane is examined.  Claim 8 also recites limitations for the v1 and v2 variables in two locations which makes it unclear which limitation is applicable, or if the two limitations are equivalent to each other.  Claim 8 also refers to “Si-OH bonding” which makes it unclear if the peak corresponds to the presence of a Si-OH group or corresponds to the bond formed from Si-OH bonding (which would appear to be a siloxane bond).  It would appear remedial to recite something like: “when the protective layer is 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the 

Claim(s) 7-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dosaki et al. (JP 2000185375, provided by Applicant with translation) in view of Watanabe et al. (JP 08-151411, provided by Applicant with translation) in view of Kumaki et al. (JP 2003-105154, provided by Applicant with translation) in view of Oshita et al. (U.S. 2007/0111005).
Regarding claims 7-11, 13-18, Dosaki teaches a barrier film comprising a base substrate, a vapor deposited aluminum oxide layer (corresponding to the claimed inorganic layer, as in claims 11, 16-18) and a protective layer of polyvinyl alcohol formed over the aluminum oxide layer (corresponding to the claimed layer order) at a thickness of 5-50 nm (overlapping claims 10, 14-15).  The claimed thickness of the protected layer is also obvious (independent of the overlapping range discussed above) because the layer provides protection and therefore the thickness is an art-recognized result effective variable that would have been obvious to adjust, including to values within the claimed range, as part of the optimization of the degree of protection provided by the layer to the overall film.
Dosaki does not disclose that the polyvinyl alcohol resin has the claimed “cyclic compound structure.”  However, both Watanabe and Kumaki (independently or taken together) teach the claimed polyvinyl alcohol resin.
Watanabe is also directed to polyvinyl alcohol resin used in barrier applications ([0002]) and providing protective properties ([0049]) and teaches that the polyvinyl alcohol may be a copolymerized with lactone monomers (as in claims 9 and 13 and corresponding to the claimed “cyclic compound structure”) to control various beneficial properties (e.g., flexibility, fluidity, 
Kumaki is also directed to polyvinyl alcohol resin suitable for use in packaging films ([0021]) and teaches that polyvinyl alcohol copolymerized with lactone monomers (as in claims 9 and 13 and corresponding to the claimed “cyclic compound structure”) allows for water solubility to be controlled while providing good protective properties (e.g., strength, acid-alkali resistance and heat resistance) ([0006]-[0010]).  Thus, it would have been obvious to have used the polyvinyl alcohol resin from Kumaki as the polyvinyl alcohol resin called for by Dosaki because Kumaki teaches that it is suitable for the same intended purpose (packaging film) and because it provides protective properties (see above) as well as having controlled water solubility.
Modified Dosaki does not teach the claimed linear polysiloxane mixed with the polyvinyl alcohol.  However, Oshita is also directed to resins used in gas barrier laminates (see abstract) and teaches that a linear condensate of tetramethoxysilane (e.g., dimer to decamer, that is produced by hydrolyzing at least part of the alkoxygroups and then controlling the degree of condensation) may be included with the resin to provide improved (“excellent”) gas barrier properties ([0015]-[0028], [0057]).  Oshita also teaches that the condensate may be combined with polyvinyl alcohol resins ([0060]).  The above linear condensate is a linear polysiloxane as claimed.  Thus, it would have been obvious to have included the polysiloxane of Oshita with the 
The above condensate is not disclosed as having the properties of claim 2, however, the ratio of Si-O-Si bonds to Si-OH bonds taught by Oshita in modified Dosaki appears to overlap the claimed property.  That is, the linear condensate may have, e.g., a condensation degree of 4 (i.e., having 4 silicon atoms, 3 siloxane bonds, and 10 OR groups) formed by hydrolyzing two of the four alkoxy groups in each of the tetralkoxysilane monomers (“at least a part of the…alkoxy group is substituted by a hydroxyl group through hydrolysis” [0024]).  This would result in, e.g., two terminal OR groups (one on each end) being OH groups and the rest being alkoxy groups, such that there are three siloxane bonds and two OH groups yielding a v1/v2 ratio of 1.5 (because v1 and v2 are proportional to the number of siloxane bonds and OH groups, respectively).  Dividing that number by 50 nm (within the thickness range of modified Dosaki) yields 0.030, which is within the claimed range such that the broader ranges of modified Dosaki overlap the claimed range of claim 2.  
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787